Harvey, J.
(dissenting): The view taken of the city ordinance, stated in syllabi 2 and 3 and corresponding portions of the opinion, is, in my judgment, too narrow. It should be remembered that the flagman was not an. employee of the defendant railway company. He was rightfully in the street; his duties required him to be there. Obviously the ordinance is a safety measure for those rightfully in or upon the street, whether traveling there, or employed by some one other than defendant, and rightfully working there. Neither do I agree with the statement in the opinion that the tragedy could not have been averted if the watchman had been stationed on the advancing .end of the engine. I think the purpose of the ordinance was that the watchman on the advancing end of the engine should do whatever reasonably could be done by him to avoid injury to persons rightfully on the street. May I add that I think it possible the judgment of the court below should have been reversed on other grounds, and I am convinced that the judgment was fully twice as large as it should have been.